Citation Nr: 0104749	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-20 724	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chondromalacia of the right knee, with fracture of the right 
proximal fibula.

2.  Entitlement to a permanent and total rating for pension 
purposes.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1973 to 
January 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The veteran requested a hearing before a Member of the Board 
in his October 1999 substantive appeal.  In November 1999, 
the veteran submitted a letter to the RO withdrawing his 
request for a hearing.  Accordingly, the veteran's claims 
will be considered on the evidence currently of record.

In a decision of December 1997, the Board denied entitlement 
to a permanent and total rating for pension purposes.  In 
August 1998, the veteran filed a new claim for pension 
benefits.  His current claim for a permanent and total rating 
for pension purposes will be addressed in the Remand section 
of this decision.


FINDINGS OF FACT

1.  In a December 1997 decision, the Board denied the 
veteran's claim for entitlement to service connection for 
chondromalacia of the right knee, with fracture of the right 
proximal fibula.

2.  Evidence received since the December 1997 Board decision 
denying service connection for chondromalacia of the right 
knee, with fracture of the right proximal fibula, is 
cumulative or redundant of evidence previously of record and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The decision of the Board of Veterans' Appeals in 
December 1997, denying entitlement to service connection for 
chondromalacia of the right knee, with fracture of the right 
proximal fibula, is final.  38 U.S.C.A. § 7104(b) (West 1991 
& Supp. 2000).

2.  New and material evidence to reopen the veteran's claim 
for service connection for chondromalacia of the right knee, 
with fracture of the right proximal fibula, has not been 
received.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Board denied entitlement to service connection for 
chondromalacia of the right knee, with fracture of the right 
proximal fibula, in a December 1997 decision.  In that prior 
final decision, the Board determined that the veteran did not 
currently have chondromalacia of the right knee and that his 
healed fracture of the right proximal fibula was unrelated to 
service.

The evidence of record in December 1997 included: the 
veteran's service medical records; VA medical records and 
examination reports; private medical records; and a 
transcript of July 1997 testimony of the veteran before a 
hearing officer.

The veteran's service medical records indicated that the 
veteran had a one inch scar on the right knee on his February 
1973 entrance examination.  Also in February 1973, the 
veteran was noted to have a history of having struck his knee 
on a rock.  On physical examination in February 1973, the 
veteran was assessed with having a contusion of the right 
knee.  The veteran was again seen for right knee pain in 
March 1973.  Physical examination was reported to be positive 
for patellar crepitus.  The impression was chondromalacia of 
the right knee. 

October and November 1994 private treatment records from 
Ronald K. Belhasen, M.D., indicated that the veteran 
fractured his right foot in a fall in October 1994.

Private treatment records from East Kentucky Health Services 
revealed that, in April 1995, the veteran reported that his 
right knee had given out once, but the veteran was noted to 
be otherwise doing well.  In May 1995, the veteran was noted 
to have complained of right knee pain.  Physical examination 
revealed a small scar on the right kneecap, secondary to a 
childhood injury.

On VA examination in December 1995, the veteran gave a 
history of a laceration of the right knee and complaints of 
intermittent pain.  An X-ray study of the right knee and 
lower leg revealed evidence of a healed non-displaced 
fracture, involving the proximal fibula diaphysis.  No other 
evidence of joint injury or deformity was noted.

When afforded a VA examination in July 1996, the veteran 
stated that he had a continuing history of right knee pain.  
Examination revealed the veteran to have a genu varum 
deformity of his knees.  The examiner opined that there was 
no reason to explain the patient's complaints apart from the 
presence of what appeared to be a genu varum.  The examiner 
stated that the genu varum was of congenital or developmental 
origin, versus traumatic.  The examiner indicated that there 
was no supporting objective evidence to indicate the onset of 
the patient's symptoms that were referable solely to active 
duty.  The examiner also opined that the veteran's history of 
a childhood injury with residual scar over the anterior 
patella was more likely the cause of the veteran's 
complaints.  A diagnosis was rendered of knee pain of unknown 
etiology.  An X-ray study revealed an unremarkable right 
knee.

Private medical records from the Whitesburg Appalachian 
Hospital dated from September 1996 to July 1997 were silent 
as to a right knee disability

At a July 1997 hearing before a hearing officer, the veteran 
testified that he had fallen and broken his right leg the 
previous year.  The veteran also stated that he had right 
knee pain due to falling and hitting his right knee on a rock 
during service.  

The additional evidence added to the record since the 
December 1997 decision includes private medical records and a 
May 1999 VA examination report.  

Medical records from Salem Hanna, M.D., dated from December 
1997 to August 1998, make no reference to the veteran's right 
knee.  Private medical records from the Kentucky River 
Community Care dated from May 1998 to March 1999 also make no 
reference to the veteran's right knee.

In a March 1999 letter, James A. Campbell, D.O., indicated 
that he had seen the veteran several times.  On initial 
evaluation in September 1998, the veteran complained of right 
knee pain.  

On VA examination in May 1999, the veteran reported that he 
had had chondromalacia of the right patella in service.  He 
was able to squat 20 percent of normal and arise.  The 
veteran stated that this hurt his knees and his lower back.  
The diagnoses included history of right chondromalacia of the 
patella and history of right fibular fracture.

While the medical records received from Dr. Hanna and from 
the Kentucky River Community Care are new, the do not refer 
to the veteran's right knee and therefore are not material to 
the veteran's claim.  Dr. Campbell's letter indicates that 
the veteran has right knee pain and the May 1999 VA 
examination indicated that the veteran had a history of right 
knee chondromalacia and that there was a history of right 
fibular fracture.  While these documents are new they do not 
provide any medical evidence indicating that the veteran has 
a current right knee disability related to service.  
Furthermore, the veteran's complaints of right knee pain as 
well as the reported history of right knee chondromalacia and 
the history of right fibular fracture were already of record 
prior to the December 1997 Board decision.  Accordingly, the 
Board finds that newly submitted evidence is merely 
cumulative or redundant in nature and is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Consequently, the newly 
submitted evidence is not material.  Because new and material 
evidence has not been submitted subsequent to the December 
1997 Board decision, reopening of the claim for service 
connection for chondromalacia of the right knee, with 
fracture of the right proximal fibula is not warranted.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156 (a). 


ORDER

New and material evidence not having been submitted, a claim 
for service connection for chondromalacia of the right knee, 
with fracture of the right proximal fibula, is not reopened.


REMAND

Since the Board's prior denial of entitlement to pension 
benefits in December 1997, additional evidence has been added 
to the record.  The additional evidence includes records of 
Kentucky River Community Care, Hindman, Kentucky, which show 
that the veteran was evaluated by a psychiatrist in June 1998 
and was seen as an outpatient thereafter.  In January 1999, 
the veteran indicated that he was doing better, and the 
physician found that his psychiatric status was stable.  The 
additional evidence includes a summary of recent medical 
history, compiled in March 1999 by James A. Campbell, D.O, a 
private physician, and a report of a VA general medical 
examination in May 1999.  Dr. Campbell's summary and the VA 
examination report show that the veteran has a history of 
back pain and takes medication to control hypertension.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and which provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  Assistance to a claimant is required 
unless there is no reasonable possibility that such 
assistance will aid in substantiating the claimant's claim. 
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A). 

In the instant case, the Board notes that the most recent 
medical evidence of record is dated almost 2 years ago and 
the veteran has alleged, in his substantive appeal of October 
1999, that he gets "worn out easily" and is "not able to 
perform many duties".  Under these circumstances, the Board 
finds that, in accordance with the VCAA, records of medical 
treatment of the veteran since May 1999 should be obtained 
and, if necessary, the veteran should undergo additional 
psychiatric and general medical evaluations.  This case will 
be remanded to the RO for those purposes.  
 
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
who have rendered medical or psychiatric 
treatment to him since May 1999.  After 
securing any necessary releases from the 
veteran, the RO should attempt to obtain 
copies of all such clinical records.  In 
the event that any records identified by 
the veteran are not obtained, the RO 
should comply with the notice provisions 
of the VCAA.

2.  In the event that the records of 
recent treatment appear to show a 
deterioration in the veteran's 
psychiatric and/or physical status, then 
the RO should arrange for the veteran to 
undergo psychiatric and general medical 
examinations to determine the nature and 
extent of his disabilities.  Any other VA 
examinations deemed appropriate should 
also be scheduled.  All indicated tests 
and studies should be performed.  If the 
RO determines that examinations are 
indicated, the examiners should provide 
opinions concerning the impact of the 
veteran's medical and psychiatric 
disabilities on his ability to work.  The 
rationale for all opinions expressed 
should be explained.  The claims file 
must be made available to the examiners 
for review of the medical history.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
permanent and total rating for pension 
purposes.  The RO should assign, in 
accordance with the VA Schedule for 
Rating Disabilities in 38 C.F.R. Part 4, 
a disability evaluation for each of the 
veteran's disabilities.  Rating of 
orthopedic disabilities should include 
application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The RO should consider the 
"average person" standard under 
38 U.S.C.A. § 1502(a)(1) as well as the 
"unemployability" standard under 38 
C.F.R. §§ 4.17 and 3.321(b)(2).  

4.  If the benefit sought on appeal is 
not granted, the RO should issue a 
supplemental statement of the case and 
provide the appropriate period of time 
for response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals

 

